Citation Nr: 1226015	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type 2 with retinopathy and early mild nephropathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The claims file includes the Veteran's June 2007 statement notifying VA that he was in receipt of disability benefits from the Social Security Administration (SSA).  An internal VA memorandum indicates that one of the conditions for which SSA benefits were awarded was the Veteran's service-connected diabetes mellitus.  The United States Court of Appeals for the Federal Circuit has held that SSA records must be sought when directly relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veterans Claims Assistance Act of 2000 also emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  The medical records on which the SSA decision was based on are not of record, and must be obtained. 

Additionally, the record reflects that the Veteran had been treated for diabetes mellitus and related conditions both by the Sayre VA Outpatient Clinic and by a private physician, Dr. Pacheco.  The Veteran's appeal was certified to the Board in December 2008, and no records from either the VA facility or from Dr. Pacheco's practice are of record dated on or after June 2008.  As the appeal is being remanded for other reasons, and so that the most recent documentation of the Veteran's diabetes mellitus symptomatology is associated with the claims file, records relating to treatment of the Veteran's diabetes mellitus and related conditions, generated by the VA and/or private facilities since June 2008, should also be obtained.

Finally, the most recent VA examination of the Veteran's diabetes is a VA examination dated in May 2008.  To ensure that the record reflects the current severity of the Veteran's service-connected diabetes, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 ; see also Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact SSA and request that they provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's past claims for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

2.  Ask the Veteran to provide any pertinent treatment records from Dr. Pacheco's practice relating to treatment for diabetes mellitus, or authorization so that VA may obtain those records.  Associate any obtained records with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and identify the specific unavailable records; explain the efforts made to obtain those records; and describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

3.  Obtain copies of all treatment records from the Sayre VA Outpatient Clinic relating to treatment of the Veteran's diabetes mellitus and related conditions.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and identify the specific unavailable records; explain the efforts made to obtain those records; and describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

4.  Schedule the Veteran for an examination to determine the extent of his disability due to diabetes, to include retinopathy, nephropathy, and all other manifestations of his diabetes.  The claims filed should be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted, and the results of the examination reported thoroughly.

5.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

